Office Action Summary

Claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Final Communications of 8/30/2021:  
“The closest prior art of record is Jung (U.S. Publication No. 2014/0122169), Ells (U.S. Publication No. 20170365017), and Roth (U.S. Publication No. 2007/0005185). While Jung, a system and method for supply chain optimization associated with goods and services, teaches layouts of food and ordering food ingredients for meals, it does not explicitly state that these are done by analyzing video. Ells, a line optimization system, teaches layouts of foods and counters, but not the containers and how video is used, and Roth, a system and method for providing food and beverage goods, teaches utilizing containers for food, but neither teaches the analysis of video as specified in the limitations of the Claims. None of the prior art teaches the way in which video is used to process and order food in containers, and this adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.”
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
12/19/2021